Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the edge fastener" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the edge fastener" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the front panel" in line 6.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17, 19, 21-24 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelsen (US 5378034) in view of Cesare (US 6105842).
Nelsen discloses a method for constructing a cargo container 30 in a closed configuration, comprising: providing a flexible shell having an interior surface and an exterior surface, wherein the flexible shell defines a cargo chamber formed by a base panel (bottom surface 50), a front wall panel (42), a back wall panel (36), two side wall panels (46, 48, 34, 38), a top cover panel (32), and a tailgate panel (44); joining the front panel with each of the two side wall panels along edges of the front panel (seams 54, 60); joining the top cover panel with each of the two side wall panels (34, 38) along edges of the top cover panel (fold in shell of Fig. 2); joining the tailgate panel with the two side wall panels along edges of the tailgate panel (seams 56, 58); joining the back wall panel with the two side wall panels along edges of the back wall panel (seams 62, 64); 15Docket No. 88559.0001\US and fastening at least one exterior fastener (adjustable strap 70) attached to the exterior surface of the flexible shell.  Nelsen fails to disclose a single piece shell.  Cesare teaches a single piece shell (one piece of nylon, see column 2, line 3).  It would have been obvious to a person having ordinary skill in the art at the time the invention is made to modify the shell construction to be one piece to eliminate seams in order to aid in a waterproof construction.
Re claim 16, Nelsen fails to disclose a waterproof material.  Cesare teaches a waterproof material (see column 2, line 2).  It would have been obvious to a person having ordinary skill in the art at the time the invention is made to modify the material to be waterproof to prevent the truck bed from becoming soiled and wet.
Re claims 17, 19 and 21, the edge fastener is zipper 66.  Re claim 22, zipper 66 forms a side access opening.
Re claims 23 and 24, the zipper seam of the front panel with the side panel has flaps for each of the panels.  The width of the flaps is not disclosed.  The width of a seam flap would be proportional to the size of the seam and the thickness of the materials.  It would have been obvious to a person having ordinary skill in the art at the time the invention is made to modify the seam flap width to be a few inches.
Re claim 27, the exterior fastener is a strap.
Re claim 28, zipper locks are well known.  Official notice is taken of zipper locks.  It would have been obvious to a person having ordinary skill in the art at the time the invention is made to add a zipper lock to prevent the zipper from inadvertently opening.
Re claim 29, an adjustable strap 70 forms an anchor.

Claim(s) 1-3, 5, 7-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelsen in view of Cesare and Hoare et al. (US 5205602) (Hoare).
Nelsen discloses a cargo container, comprising: a flexible shell having an interior surface and an exterior surface, wherein the flexible shell defines a cargo chamber formed by a base panel, a front wall panel, a back wall panel, two side wall panels, a top cover panel, and a tailgate panel; and at least one exterior fastener (adjustable strap 70) attached to the exterior surface of the flexible shell, wherein the exterior fastener comprises complementary components (the adjustable strap has two complementary straps) that reversibly engage with one another and is configured to secure the cargo container.  Nelsen fails to disclose a single piece shell and an interior fastener.  Cesare teaches a single piece shell (one piece of nylon, see column 2, line 3).  It would have been obvious to a person having ordinary skill in the art at the time the invention is made to modify the shell construction to be one piece to eliminate seams in order to aid in a waterproof construction.  Hoare teaches an internal fastener (retainer 31).  It would have been obvious to a person having ordinary skill in the art at the time the invention is made to add an internal fastener to provide a securing mechanism for securing components to the interior surface of the shell to prevent component movement like surging or tipping or spilling when the cargo container is being moved.
Re claim 11, the interior fastener (retainer 31 of Hoare) is a clamp.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelsen in view of Cesare and Hoare as applied to claim 3 above, and further in view of Villers et al. (US 2010/0270297) (Villers).
Nelsen fails to disclose a plastic zipper.  Villers teaches a plastic zipper.  It would have been obvious to a person having ordinary skill in the art at the time the invention is made to modify the plastic material to be plastic to prevent corrosion. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelsen in view of Cesare as applied to claim 17 above, and further in view of Villers.
Nelsen fails to disclose a plastic zipper.  Villers teaches a plastic zipper.  It would have been obvious to a person having ordinary skill in the art at the time the invention is made to modify the plastic material to be plastic to prevent corrosion. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelsen in view of Cesare and Hoare as applied to claim 3 above, and further in view of Svoboda (US 8429777).
The structure of the zipper of Nelsen with a first component attached to the shell’s interior surface and a second component attached to the shell’s exterior surface.  Svoboda teaches a zipper with a first component attached to the shell’s interior surface and a second component attached to the shell’s exterior surface.  It would have been obvious to a person having ordinary skill in the art at the time the invention is made to modify the zipper structure with a first component attached to the shell’s interior surface and a second component attached to the shell’s exterior surface to allow the shell surfaces to lie flatter with essentially no appreciable projection.   

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelsen in view of Cesare as applied to claim 17 above, and further in view of Svoboda (US 8429777).
The structure of the zipper of Nelsen with a first component attached to the shell’s interior surface and a second component attached to the shell’s exterior surface.  Svoboda teaches a zipper with a first component attached to the shell’s interior surface and a second component attached to the shell’s exterior surface.  It would have been obvious to a person having ordinary skill in the art at the time the invention is made to modify the zipper structure with a first component attached to the shell’s interior surface and a second component attached to the shell’s exterior surface to allow the shell surfaces to lie flatter with essentially no appreciable projection.   

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelsen in view of Cesare as applied to claim 15 above, and further in view of Hoare.
Nelsen fails to disclose an internal fastener.  Hoare teaches an internal fastener (retainer 31).  It would have been obvious to a person having ordinary skill in the art at the time the invention is made to add an internal fastener to provide a securing mechanism for securing components to the interior surface of the shell to prevent component movement like surging or tipping or spilling when the cargo container is being moved.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733